DETAILED ACTION
This is an Office action based on application number 16/966,977 filed 3 August 2020, which is a national stage application of PCT/EP2019/054614 filed 25 February 2019, which claims priority to DE20 2018 101 168.2 filed 2 March 2018.
Amendments to the claims, filed 12 August 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 8 and 9 recite the limitation “the filaments” (Claim 8 in lines 2-3; Claim 9 in lines 2-3). The limitation lacks proper antecedent basis because claim 1, from which both claims depend, specifically recites the limitation “the connection filaments” in line 9; furthermore, each of claims 2-3 and 6-7 also recite the limitation “the connection filaments”.
	For the purpose of prosecution, the limitation “the filaments” recited in each of claims 8 and 9 is construed to be the same as the “connection filaments” recited in parent claim 1.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
	In the present instance, claim 8 recites the broad recitation of filament fibers having a fineness of more than 100 dtex, and the claim also recites that the filament fibers have a fineness, in particular, of 150 dtex and more which is the narrower statement of the range/limitation.
	The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (US Patent Application Publication No. US 2013/0243985 A1) (Furuta) in view of Kulper US 2007/0237936 A1) (Kulper).

Reference is made to FIG. 1 and FIG. 2 of Furuta, reproduced below:

    PNG
    media_image1.png
    159
    339
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    298
    media_image2.png
    Greyscale


Regarding instant claims 1 and 10, Furuta discloses a two- or more ply flat woven textile in which a texture A comprising a yarn A and a texture B comprising a yarn B are interwoven (Claim 1) (i.e., FIG. 2 illustrates that the yarns of both textures A’ and B’ are interconnected by a connection filament Z).
	Furuta further discloses that said woven textile is used as a protective sleeve for a wire harness (Title) (i.e., for wrapping cables). While Furuta does not explicitly disclose that said wire harness is used in automobiles, said use in automobiles is merely an intended use of the claimed product. 
	Furuta does not explicitly disclose an adhesive tape comprising an adhesive coating on at least one face of the substrate.
	However, Kulper discloses a tape for bandaging cable harnesses comprising a backing layer composed of outer layers A and B, which are both inclusive of woven and knit fabrics, and a self-adhesive compound coated on at least one side of the backing (Claims 1-2 and 8).
	Kulper further discloses that such an adhesive tape can be employed for the spiral open or overlapping winding of elongated products inclusive of cable looms (paragraph [0055]).
	Kulper further discloses that said cable harnesses are in motorcars (Title).
	Before the effective filing date of the claimed invention, it would have  been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the self-adhesive compound of Kulper to at least one side of the woven textile of Furuta. The motivation for doing so would have been to produce a tape for a wire/cable harness that can be employed in the spiral open or overlapping winding of cables (i.e., to expand the use of the textile of Furuta such that it can be used in a variety of winding processes).
	Therefore, it would have been obvious to combine Kulper with Furuta to obtain the invention as specified by the instant claims.

Regarding instant claims 2-3 and 6-7, Furuta further discloses that yarn A and yarn B are both a warp yarn or a weft yarn (Claim 1); therefore, the connection filament Z that interweaves yarn A and Yarn B, which runs perpendicular, must be a weft or a warp to accommodate yarn A and yarn B (paragraph [0031-0035]). Furthermore, the connection filament Z that interweaves yarn A and yarn B appears to act as a warp or weft element of both texture A’ and B’ (i.e. the connection filament is a warp or weft element of either both the first and second textile webs and the warp and/or weft elements of textures A’ and B’ cross one more of their filaments).

Regarding instant claim 8, Furuta further discloses that the total fineness of the yarn A is preferably 60 to 600 dtex to improve shape stability and protectability; therefore, it would have been obvious to one skilled in the art to ensure that every filament in the structure has a fineness within the disclosed range to improve shape stability and protectability of the structure, as a whole. It is noted that the range recited by the claim overlaps that disclosed by Furuta; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 9, Furuta further discloses that the material of the yarn A and the yarn B is a polyester (paragraph [0041]). Furthermore, Furuta further discloses that the woven textile contain a meta-aramid fiber in addition to the yarn A and the yarn B to provide functions such as heat-resisting property and flame resistance (paragraph [0052]), wherein meta-aramid fibers are understood to be an aromatic polyamide polymer.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Kulper as applied to claim 1 above, and further in view of Soeda (US Patent Application Publication No. US 2011/0111673 A1) (Soeda).

Regarding instant claims 4-5, Furuta in view of Kulper discloses the adhesive tape comprising a two-ply textile backing as cited in the rejection of claim 1, above, but does not explicitly disclose the individual weave type of either side of the backing.
	However, Soeda discloses a tape containing a cloth having a woven fabric structure (Claim 1). Soeda further discloses that the construction of the cloth has no particular restriction and may be selected from woven fabric structures inclusive of plain weave, twill weave, sateen weave, derivative weave, partial backed weaves, warp velvet, and the like (paragraph [0054]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose any of the weave types disclosed by Soeda as the textile layers for each of A or B of Furuta. The motivation for doing so would have been that each of the weave structures is known in the art as useful in forming tape structures. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	The selection of any of those weave structures of Soeda for the adhesive tape of Furuta in view of Kulper would necessarily encompass embodiments wherein the textile webs of the two- or more ply woven textile have the same or different weaves, as required by the instant claims.
	Therefore, it would have been obvious to combine Soeda with Furuta in view of Kulper to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            
/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/18/2022